MEMORANDUM **
Vladislav Steven Zubkis appeals pro se from the district court’s judgment dismissing his Bivens action alleging that current and former employees of the United States Securities and Exchange Commission (“SEC”) violated his constitutional rights through their involvement in an action the SEC brought against Zubkis that resulted in a judgment that he had committed numerous violations of federal securities laws. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal of a Bivens action, Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir.2004), and “may affirm on any ground supported by the record,” Brown v. Dillard’s, Inc., 430 F.3d 1004, 1009 (9th Cir.2005). We affirm.
The district court did not err in dismissing the action because Zubkis failed to allege facts showing that the defendants’ actions violated his statutory or constitutional rights. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).
Zubkis’s remaining contentions lack merit.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.